                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                 Plaintiff,
                                          Case No. 15-CV-11946
vs.
                                          HON. GEORGE CARAM STEEH

JACK V. GIACALONE,

              Defendant.
_____________________________/

             ORDER GRANTING IN PART AND DENYING
         IN PART DEFENDANT’S EMERGENCY MOTION TO
       SUSPEND INSTALLMENT PAYMENT ORDER [ECF No. 44]

      On March 12, 2020, this Court entered an Installment Payment Order

[doc. 42] requiring Jack V. Giacalone to pay the United States $1,100 per

month. The payments are for application to the judgment in the amount of

$450,091.03, entered against him in this case on January 4, 2016. The

first installment payment was due April 1, 2020. The order goes on to

provide that, upon application by the United States, the monthly installment

payment will increase to $3,500 per month “if Giacalone fails to comply with

any discovery orders of this court.” [Doc. 42, ¶ 4.] Also on March 12,

2020, this Court entered an Order [doc. 43] granting the government’s



                                    -1-
fourth discovery motion, compelling Giacalone to respond to post-judgment

discovery. Among the items Giacalone is required to produce are his

gambling records from January 1, 2019, to the present, and to provide a

sworn affidavit regarding documents he is unable to produce.

      On March 23, 2020, the Governor of Michigan issued Executive

Order 2020-21, requiring, among other things, non-essential business

activities to cease until April 13. This matter is currently before the Court

on Giacalone’s Emergency Motion to Suspend Installment Payment Order,

filed April 1, 2020. Mr. Giacalone, who has previously admitted that he

earns his income by sports gambling, makes an unsworn assertion that “he

has had no gambling income during 2020,” citing the cancellation of

numerous sporting events. On this basis, Giacalone moves the Court to

“suspend” the Installment Payment Order for 90 days.

      The government filed a response stating that it does not oppose

Giacalone’s request to delay his first payment until July 1, 2020, but it does

oppose a blanket suspension of the Installment Payment Order. The

government intends to continue its pursuit of discovery from Mr. Giacalone

and fears a blanket suspension might be interpreted to relieve Giacalone of

the obligation to comply with the March 12 discovery order or any




                                      -2-
subsequent discovery order. This Court finds that the government’s

observations are well-taken and shares its concerns. Now therefore,

     IT IS HEREBY ORDERED that defendant’s Emergency Motion to

Suspend Installment Payment Order is GRANTED IN PART AND DENIED

IN PART. The Installment Payment Order is modified to provide that

defendant’s first payment is now due July 1, 2020. Defendant’s request

that the Installment Payment Order be suspended is DENIED.

Dated: April 6, 2020

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
                     April 6, 2020, by electronic and/or ordinary mail.

                                    s/Brianna Sauve
                                      Deputy Clerk




                                          -3-
